The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff purchased at sheriff’s sale a negress slave, who was the mother of a child under ten years of age, who had been previously purchased by Emily Bowyer, a free woman of color, one of the defendants. Under this purchase of the mother she claims the child as her property. There was judgment for the defendants, and the plaintiff has appealed.
On the 28th of June, 1841, Nichols, to whom the mother and child belonged, sold the latter to Emily Bowyer. In the act of sale she Was described as an orphan negro girl, named Lucinda, aged about five years, the daughter of a negress slave named Aimée, who had runaway, and goue to Canada. Nichols testified on the trial that the slave Aimée had runaway in 1841, and that when he sold the child he never expected to recover the mother, tie acted, in so *18doing in the interest of the child, as the person to whom she was sold was a good mistress and took good care of her. "We are at a loss to conceive what right of properly the plaintiff ever acquired in the subjeet of this suit.

Judgment affirmed.